IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 38007

STATE OF IDAHO,                                   )      2011 Unpublished Opinion No. 393
                                                  )
       Plaintiff-Respondent,                      )      Filed: March 15, 2011
                                                  )
v.                                                )      Stephen W. Kenyon, Clerk
                                                  )
DEMETRIUS A. GOMEZ,                               )      THIS IS AN UNPUBLISHED
                                                  )      OPINION AND SHALL NOT
       Defendant-Appellant.                       )      BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Stephen S. Dunn, District Judge.

       Order revoking probation and requiring execution of unified five-year sentence
       with three-year determinate term for burglary, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Russell J. Spencer, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                       Before GRATTON, Chief Judge, LANSING, Judge
                                 and GUTIERREZ, Judge



PER CURIAM
       Demetrius A. Gomez was convicted of burglary, Idaho Code § 18-1401-03. The district
court imposed a unified five-year sentence with three years determinate. After a period of
retained jurisdiction, the district court suspended the sentence and placed Gomez on probation.
Subsequently, Gomez admitted to violating several terms of the probation, and the district court
consequently revoked probation and ordered execution of the original sentence. Gomez appeals,
contending that the district court abused its discretion in failing to sua sponte reduce his sentence
upon revoking probation.




                                                 1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of a sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of probation. Id.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion in ordering execution of Gomez’s original
sentence without modification. Therefore, the order directing execution of Gomez’s previously
suspended sentence is affirmed.




                                                2